The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s RCE dated 11/09/2022.
4.	Claims 1-21 are currently pending.
5.	Claims 8-20 have been withdrawn.
6.	Claims 1, 8, 15, and 21 have been amended.

Continued Examination Under 37 CFR 1.114
7.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.

Claim Rejections - 35 USC § 103
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-3 and 21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al (US 2009/0194233) in view of Okamura et al (US 6,251,216), [Zuck et al (US 2009/0218042) OR Kiehlbauch et al (US 2004/0238487)], and Sun et al (US 2010/0119843).
Regarding claim 1:
	Tamura teaches a chamber component (component) used within a plasma processing chamber (process container using plasma) [abstract & 0058], comprising: a metallic base material (components are made of metal such as aluminum) comprising a roughened non-planar surface (predetermined surface), wherein the roughened non-planar surface is a metallic surface of the metallic base material (aluminum surface) [abstract & 0003, 0008]; and a silica coating (protection film consists essentially of an oxide of silicon) formed over the roughened non-planar surface (surface of main members) [abstract & 0008-0009], wherein the silica coating (protection film consists essentially of an oxide of silicon) has a thickness between about 0.2 microns and about 10 microns (thickness of 1 nm to 10 µm), and the silica coating (protection film consists essentially of an oxide of silicon) has less than 1% porosity by volume (porosity of less than 1%) [abstract & 0009].
	Tamura does not specifically teach the silica coating contains aluminum.
Okamura teaches a silica coating (25) contains aluminum (impurity preferably less than 0.1 ppm, wherein the impurity may be aluminum) [col 4, lines 16-30].
	Tamura and Okamura are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the silica coating of Tamura with the material(s) of the silica coating of Okamura (synthetic quartz) because the amounts of impurities contained in synthetic quartz are considerably smaller than those of impurities contained in fused quartz such that the adverse effects of impurities can be eliminated with a lot more certainty [Okamura - col 3, lines 29-37 and col 4, lines 25-30].
	Tamura modified by Okamura does not specifically teach the surface of the silica coating contains more than 0 atoms/centimeters2 of aluminum and less than 2E12 atoms/centimeters2 of aluminum.
	Zuck teaches a surface of silica (quartz part surface) contains more than 0 atoms/centimeters2 of aluminum and less than 2E12 atoms/centimeters2 of aluminum (aluminum contamination preferably less than E11 atoms/cm2) [table 1 & 0037].
	Similarly, Kiehlbauch teaches a surface of silica contains more than 0 atoms/centimeters2 of aluminum and less than 2E12 atoms/centimeters2 of aluminum (surface metal contamination level of the quartz glass component for Al most preferably less than about 10x1010 atoms/cm2) [0041].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946) [MPEP 2144.05 (I)].
Modified Tamura and Zuck/Kiehlbauch are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the surface of the silica coating of modified Tamura with the aluminum concentration of Zuck/Kiehlbauch because such is a satisfactory surface concentration of a metal contaminant [Zuck – 0037 and Kiehlbauch – 0041].
Tamura modified by Okamura and Zuck/Kiehlbauch does not specifically teach the roughened non-planar surface has an average surface roughness (Ra) of between 4 micro-inches and 80 micro-inches; and wherein the silica coating has a surface that has an Ra that is less than the Ra of the roughened non-planar surface.
Sun teaches a roughened non-planar surface (substrate surface, 311) has an average surface roughness (Ra) of between 4 micro-inches and 80 micro-inches (Ra of less than approximately 4 µm) [fig 3A & 0033]; and wherein a ceramic coating (315) has a surface (outer coating surface, 316) that has an Ra (Ra value below 0.25 µm) that is less than the Ra of the roughened non-planar surface (Ra of less than approximately 4 µm) [fig 3A & 0033, 0042].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946) [MPEP 2144.05 (I)].
Modified Tamura and Sun are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the base material and silica coating of modified Tamura with the respective roughness of the base material and coating of Sun to achieve a relatively smooth surface of the coating to improve process cleanliness [Sun – 0033].
Regarding claim 2:
Tamura teaches the metallic base material (components are made of metal) comprises aluminum (aluminum) [abstract & 0003]
Regarding claim 3:
Tamura teaches the metallic base material (components are made of metal) comprises a gas distribution showerhead (gas showerhead, 12) [abstract & 0003, 0062].
Regarding claim 21:
	Modified Tamura teaches the roughened non-planar surface comprises pits, and the silica coating fills in the pits (see fig 9) [Tamura – abstract & 0007-0009]; and the silica coating is fully crystallized (synthetic quartz) [Okamura – abstract].
11.	Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al (US 2009/0194233) in view of Okamura et al (US 6,251,216), [Zuck et al (US 2009/0218042) OR Kiehlbauch et al (US 2004/0238487)], and Sun et al (US 2010/0119843) as applied to claims 1-3 and 21 above, and further in view of O’Donnell (US 6,780,787).
The limitations of claims 1-3 and 21 have been set forth above.
Regarding claims 4-7:
Modified Tamura does not specifically teach the metallic base material comprises a nozzle assembly; the metallic base material comprises a baffle; the metallic base material comprises a liner; and wherein the liner comprises a cathode liner.
O’Donnell teaches a metallic base material comprises a nozzle assembly (nozzles) [col 2, lines 4-8 and col 4, lines 24-39]; a metallic base material comprises a baffle (baffles) [col 2, lines 4-8 and col 4, lines 24-39]; a metallic base material comprises a liner (liners) [col 2, lines 4-8 and col 4, lines 24-39].
Modified Tamura and O’Donnell are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the base material of modified Tamura to comprise a nozzle assembly, a baffle, and liners, as in O’Donnell, because such are components of semiconductor material processing apparatuses in need of effective wear resistance [O’Donnell - col 4, lines 24-39].
The claim limitations “wherein the liner comprises a cathode liner” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Specifically, “cathode” merely describes how the liner is intended to be used.

Response to Arguments
12.	Applicant’s arguments, see Remarks, filed 10/10/2022, with respect to the rejection of claim(s) 21 under 35 USC 112(a) and 35 USC 112(d) have been fully considered and are persuasive.  The rejection of claim(s) 21 under 35 USC 112(a) and 35 USC 112(d) has been withdrawn in view of the amendments to claim(s) 21. 
13.	Applicant's arguments, see Remarks, filed 10/10/2022, with respect to the rejection of claim(s) 1-7 and 21 under 35 USC 103 have been fully considered but they are not persuasive. 
Regarding argument #1:
Applicant's argument has been fully considered but is moot because the argument does not apply to the combination of references being used in the current rejection. The teachings of Zuck et al (US 2009/0218042) OR Kiehlbauch et al (US 2004/0238487) remedy anything lacking in the combination of references as applied above to the amended claims.
Regarding argument #2:
Applicant's argument has been fully considered but is moot because the argument does not apply to the combination of references being used in the current rejection. The teachings of Sun et al (US 2010/0119843) remedy anything lacking in the combination of references as applied above to the amended claims.
Regarding argument #3:
In response, it is noted that Okamura falls far short of teaching away. Okamura specifically provides a motivation for using synthetic quartz instead of fused quartz [col 3, lines 29-37 and col 4, lines 25-30]. Therefore, Okamura clearly “does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 
 	Furthermore, regarding 0225 of Tamura, it is noted that the claim is directed to the product and NOT the process. 0225 of Tamura merely conveys to one of ordinary skill in the art that it would not be obvious to form a poly-crystalline protection film with a thermal spray process. However, nowhere does the rejection of record suggest that the fused quartz should be formed using any specific process (including a thermal spray process), and Okamura does not suggest forming the fused quartz using any specific process (including a thermal spray process).
Regarding argument #4:
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946) [MPEP 2144.05 (I)]. It is noted that MPEP 2144.08(II) is entirely irrelevent to the instant facts. The disclosed range of Tamura (thickness of 1 nm to 10 µm) is in no way so broad as to encompass a very large number of possible distinct compositions. The disclosed range of Tamura is very specific. Moreover, the disclosed range of Tamura is almost the exact range that is claimed. The upper limits are identical and the lower limits differ by a fraction of a micron. Similarly, the range of Uemura (US 2014/0008352) [see OA dated 12/21/2021] is almost the exact range that is claimed. The upper limits are identical and the lower limits differ by 0.1 micron.
Regarding argument #5:
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718